DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, and 15 are objected to because of the following informalities:
Claims 1 and 15 recite both “movable” and “moveable”. For the sake of consistency of terminology, use consistent spelling.
Claim 12 recites “of build platform”. Because a build platform was previously recited in Claim 10 from which Claim 12 depends, Claim 12 should recite “of the build platform”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 15 are rejected
Claim 1 recites depositing build material and later recites forming a layer of powder. Are the build material and the powder the same? Different? Thus the claim is unclear and therefore indefinite. Claims 2-9 are indefinite as depending from an indefinite base claim.
Claim 1 recites a build material support and later recites a powder support. Are the two supports the same? Different? Thus the claim is unclear and therefor indefinite. Claims 2-9 are indefinite as depending from an indefinite base claim.
Claim 1 recites a three-dimensional printer, then dependent claims 2-9 recite “the system of Claim 1” or such. Is the Claim 1 invention a printer or a system? Thus dependent Claim 2-9 are unclear and therefore indefinite. 
Claim 1 recites “any excess powder”, however previously recited is build material. Is the powder that same as the build material? Different? Thus the claim is unclear and therefore indefinite. Claims 2-9 are indefinite as depending from an indefinite base claim.
Claim 3 recites the limitation "the base of the hopper" in line 1. There is insufficient antecedent basis for this limitation in the claim and the claim is thus indefinite.
Claim 6 recites “any excess powder”. The claim is unclear and therefore indefinite, as discussed above. Claims 7-8 are indefinite as depending from an indefinite base claim.
Claim 6 recites “move the recoater beyond any excess build material on the build material support”. The Examiner suspects a drafting error in that other claims recite excess build material on the excess build material support (emphasis Examiner’s). Thus the claim is unclear and therefore indefinite. Claims 7-8 are indefinite as depending from an indefinite base claim. For the sake of examination, the Examiner will examine the claim as if it recited “on the excess build material support”.
Claims 7-8 recites lowering and raising the excess build material support, however the claims do not recite to what the support is comparatively lowered and raised. Thus the claims are unclear and therefore indefinite.
Claim 12 recites “formed over the whole surface of the build platform”. However, it is unclear which surface is referred to. The whole top surface? The whole rear surface? The whole of all surfaces? Thus the claim is unclear and therefore indefinite. 
Claim 12-13 recite the limitation "the width of the build platform" in line 2. There is insufficient antecedent basis for this limitation in the claim and the claims are thus indefinite.
Claim 15 recites depositing build material and later recites forming a layer of powder. Are the build material and the powder the same? Different? Thus the claim is unclear and therefore indefinite.
Claim 15 recites a build material support and later recites a powder support. Are the two supports the same? Different? Thus the claim is unclear and therefor indefinite. 
Claim 15 recites “any excess powder”, however previously recited is build material. Is the powder that same as the build material? Different? Thus the claim is unclear and therefore indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al. (US 2011/0109016 A1, hereinafter “Fuwa”).
Regarding Claim 1, Fuwa discloses apparatus comprising a stacked-layers forming device (3D printer, 1) comprising a powder layer forming means comprising a powder layer-forming part (2) for forming a powder layer (Sa) of a powder build material (M), and a build material replenishing means (hopper, 5) for supplying the build material to above the a base, and comprising a forming region (4) equipped with the base (build platform, 40) on which the build material layers are formed and a base frame (build material support, 41) which surrounds a perimeter of the build platform ([0047]; Fig. 1). An embodiment discloses a conveyor mechanism (8) comprising a continuous belt conveyor (81) and a conveyor actuator (82) for transferring a wide spread (band) of uniform build material supplied onto the upper surface of the build material support in a first direction approximately perpendicular to a sliding direction of a slide member (recoater, 20) ([0077]; Figs. 12a, 12b), thus the build material support is movable in a first axis. Further disclosed is a build material supply frame (26) comprising the recoater and with a squeegee blade (83) secured in the interior of the frame such that the blade is oriented in a direction approximately perpendicular to the moving direction of the belt conveyor and thereby the blade serves to level the surface of the conveyed build material ([0077]; Figs. 5a-c, 12a-b). The build material supply frame moves so that build material is transferred from the build material support to a space or region enclosed by the build material supply frame and the upper surface of the build platform, while leveling the surface of the transferred build material ([0066-0068]; Figs. 4a-c, 5a-c). It is the Examiner’s position that it is implicit that when the build material supply frame returns, excess build material is returned to the build material support. Fuwa does not explicitly or inherently disclose a controller to control the build material support to move in a first direction in the first axis to cause a band of build material to be distributed thereon; and control the recoater to move over the build platform to form a layer 
Regarding Claims 3 and 4, the limitations of Claim 1 from which Claims 3 and 4 depend are disclosed by Fuwa as discussed above. Fuwa further discloses collected excess powder is returned to the hopper ([0058]). Figure 1 depicts a substantial seal formed between the choked-flow hopper and powder replenishing means. It is the Examiner’s position that one of ordinary skill in the art would have found it obvious to form a seal between the hopper and the build material support, defining a port through which build material may be transported, for the benefit of controlling the containment of the build material. 
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Fuwa as discussed above. Fuwa further discloses the build material support comprises a continuous belt (81) ([0077]). 
Regarding Claims 6-8, the limitations of Claim 1 from which Claims 6-8 depends are disclosed by Fuwa as discussed above. As discussed above, Fuwa depicts in Figures 5a-5c the powder supply frame (26) comprising the recoater (20) functioning to spread build material from the build material support over the build platform to an excess build material support and move the recoater beyond any excess build material on the build material support ([0067]; Figs. 5a-5c). It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to return the frame to the starting position, thus spreading build material from the excess build material support over the build platform to the build material support. It is the Examiner’s further position that these functions are controlled by the controller for the same 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Fuwa as discussed above. Figures 5a-5c of Fuwa depicts the build platform is one of: an integral portion of a 3D printing system or part of a removably insertable 3D printing build module.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al. (US 2011/0109016 A1, hereinafter “Fuwa”).
Regarding Claim 10, Fuwa discloses a method for distributing build material and apparatus comprising a stacked-layers forming device (3D printing system, 1) comprising a powder layer forming means comprising a powder layer-forming part (2) for forming a powder layer (Sa) of a powder build material (M), and a build material replenishing means (hopper, 5) for supplying the build material to above the a base, and comprising a forming region (4) equipped with the base (build platform, 40) on which the build material layers are formed and a base frame (build material support, 41) which surrounds a perimeter of the build platform ([0047]; Fig. 1). An embodiment discloses a conveyor mechanism (8) comprising a continuous belt conveyor (81) and a conveyor actuator (82) for transferring a wide spread (band) of uniform build material supplied onto the upper surface of the build material support in a first direction approximately perpendicular to a sliding direction of a slide member (recoater, 20) ([0077]; Figs. 12a, 12b), thus the build material support is movable in a first axis. Further disclosed is a build material supply frame (26) comprising the recoater and with a squeegee blade (83) secured in the interior of the frame such that the blade is oriented in a direction approximately perpendicular to the moving direction of the belt conveyor and thereby the blade serves to level the surface of the conveyed build material ([0077]; Figs. 5a-c, 12a-b). The build material supply frame moves so that build material is transferred from the build material support to a space or region enclosed by the build material supply frame and the upper surface of the build platform, while leveling the surface of the transferred build material ([0066-0068]; Figs. 4a-c, 5a-c). It is the Examiner’s position that it is implicit that when the build material supply frame returns, excess build material is returned to the build material support. Thus, the steps of moving a build material support positioned below a hopper, the movement to cause build material stored in the hopper to prima facie obvious.
Regarding Claims 12-13, the limitations of Claim 10 from which Claims 12-13 depend are disclosed by Fuwa as discussed above. Figures 12a-12b of Fuwa depict moving the build material support a relatively short length and a relatively long length, thus the limitations of Claim 12-13 are implicit.
Regarding Claim 14, the limitations of Claim 10 from which Claim 14 depends are disclosed by Fuwa as discussed above. As discussed above, Fuwa depicts in Figures 5a-5c the powder supply frame (26) comprising the recoater (20) functioning to spread build material from the build material support over the build platform to an excess build material support and move the recoater beyond any excess build material on the build material support ([0067]; Figs. 5a-5c). It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to return the frame to the starting position, thus spreading build material from the excess build material support over the build platform to the build material support.

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 2, 11, and 15 are indicated as having allowable subject matter because the recited limitations for controlling the build material support to move in a direction opposite the first direction such that any excess build material on the build material support is returned to the hopper, when taken with the claims as a whole, respectively, have not been shown or reasonably suggested by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743